Exhibit 10.3

October 14, 2020

WINMARK CORPORATION

WIRTH BUSINESS CREDIT, INC.

WINMARK CAPITAL CORPORATION

GROW BIZ GAMES, INC.

c/o Winmark Corporation

605 Highway 169 North, Suite 400

Minneapolis, MN 55441



Re:

Consent and Amendment No. 4 to Note Agreement

Ladies and Gentlemen:

Reference is made to the Note Agreement dated as of May 14, 2015 (as amended
from time to time, the “Note Agreement”), among Winmark Corporation, a Minnesota
corporation (the “Company”), Wirth Business Credit, Inc., a Minnesota
corporation (“Wirth”), Winmark Capital Corporation, a Minnesota corporation
(“Winmark Capital”), Grow Biz Games, Inc., a Minnesota corporation (“Grow Biz”;
the Company, Wirth, Winmark Capital, Grow Biz and any other Person who joins the
Note Agreement as an Issuer pursuant to paragraph 5J, collectively, the
“Issuers”), The Prudential Insurance Company of America (“PICA”), Pruco Life
Insurance Company (“Pruco”) and Prudential Retirement Guaranteed Cost Business
Trust (“PRG”), PAR U Hartford Life Insurance Comfort Trust (“PAR”; PICA, Pruco,
PRG and PAR, collectively, the “Holders”).  Capitalized terms used herein that
are not otherwise defined herein shall have the meaning specified in the Note
Agreement.  

The Issuers have requested that the Holders (i) agree to certain amendments to
the Note Agreement as set forth below and (ii) consent to a proposed one-time
special dividend by the Company to its shareholders in an amount equal to $3.00
per share of common stock (which dividend amount will be paid from cash on hand)
on or before December 31, 2020.  Subject to the terms and conditions hereof, the
Holders are willing to agree to such requests (the “2020 Special Dividend”).
 Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:

SECTION 1.Amendments to the Note Agreement.  From and after the Effective Date
(as defined in Section 4 hereof), the Note Agreement is amended as follows:



--------------------------------------------------------------------------------

1.1Clause (b) of paragraph 6E is hereby amended by deleting the reference to
“$6,000,000 contained therein and inserting “$10,000,000” in lieu thereof.

1.2Paragraph 10B is hereby amended by amending and restating the definition of
“Fixed Charge Coverage Ratio” contained therein in its entirety to read as
follows:

“Fixed Charge Coverage Ratio” shall mean as of any date of determination and
calculated for a trailing twelve month period ending on such date of
determination, the ratio of (a) the total EBITDA of the Company and its
Subsidiaries for such period, minus (i) the sum of income taxes paid in cash by
the Company and its Subsidiaries in such period, (ii) the sum of all Capital
Expenditures made by the Company and its Subsidiaries in such period, and (iii)
the sum of all distributions (excluding the 2020 Special Dividend) made by the
Company and its Subsidiaries in such period, divided by (b) the sum for such
period of (i) cash interest expense plus (ii) all scheduled payments of
principal on Debt (excluding, for the avoidance of doubt, any payment pursuant
to Section 6 of the Credit Agreement).

1.3Paragraph 10B is hereby further amended by inserting the following defined
term therein in appropriate alphabetical order:

“2020 Special Dividend” shall have the meaning given to such term in that
certain Consent and Amendment No. 4 to Note Agreement dated as of October 14,
2020 by and among the Issuers, Prudential and the Purchasers.

SECTION 2.  Consent.  Effective on the Effective Date (as defined in Section 4
below), the Holders hereby consent to the 2020 Special Dividend; provided that
at the time of the payment of the 2020 Special Dividend, no Default or Event of
Default then exists or could result therefrom (after taking into account the
effect of this letter amendment). The foregoing consent shall be limited
precisely as written and shall relate solely to the Note Agreement in the manner
and to the extent described herein, and nothing in this letter agreement shall
be deemed to (a) constitute a consent to or waiver of any Defaults or Events of
Defaults existing under the Note Agreement or the other Transaction Documents,
(b) constitute a consent to any matter other than the 2020 Special Dividend or
(c) prejudice any right or remedy that Prudential or any Holder may now have or
may have in the future under or in connection with the Note Agreement or any
other Transaction Document.

SECTION 3.Representations and Warranties.  Each Issuer represents and warrants
that (a) the execution and delivery of this letter by each Issuer has been duly
authorized by all necessary corporate action on behalf of the Issuers, this
letter has been executed and delivered by a duly authorized officer of the
Issuers, as applicable, and this letter constitutes legal, valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
(b) each representation and warranty set forth in paragraph 8 of the Note
Agreement and the other Transaction Documents to which it is a party is true and
correct as of the date of execution and delivery of this letter by the Issuers
with the same effect as if made on such date, before and after giving effect to
this letter (except to the extent such representations and warranties expressly
refer

--------------------------------------------------------------------------------

to an earlier date, in which case they were true and correct as of such earlier
date), (c) no Event of Default or Default exists or has occurred and is
continuing on the date hereof, before and after giving effect to this letter and
(d) neither any Issuer nor any Subsidiary has paid or agreed to pay, and neither
any Issuer nor any Subsidiary will pay or agree to pay, any fees or other
consideration to any Person in connection with the amendment referenced in
Section 4.1(ii) hereof, other than reimbursement of out-of-pocket fees and
expenses of their own legal counsel and legal counsel to the Banks and the Bank
Agent.

SECTION 4.  Conditions Precedent.  The amendments in Section 1 of this letter
shall become effective as of the date (the “Effective Date”) that each of the
following conditions has been satisfied:

4.1Documents.Each Holder shall have received original counterparts or, if
satisfactory to such Holder, certified or other copies of all of the following,
in form and substance satisfactory to such Holder, dated the date hereof unless
otherwise indicated, and on the date hereof in full force and effect:

(i)counterparts of this letter executed by the Issuers and the Holders;

(ii)a copy of an amendment to the Credit Agreement, duly executed by the
Issuers, the Bank Agent and the Banks, and the conditions precedent to the
effectiveness of such amendment shall have been satisfied and such amendment
shall be in full force and effect;

(iii)a Secretary’s Certificate signed by the Secretary or an Assistant Secretary
and one other officer of each Issuer certifying, among other things, (a) as to
the names, titles and true signatures of the officers of such Issuer, as the
case may be, authorized to sign the Transaction Documents to which such Issuer,
as the case may be, is a party (or certifying that such officers remain
unchanged from the relevant document certified on the date of that certain
Amendment No. 3 to Note Agreement dated as of September 2, 2020 (the “Third
Amendment”)), (b) that attached thereto is a true, accurate and complete copy of
the certificate of incorporation or other formation document of such Issuer, as
the case may be, certified by the Secretary of State of the state of
organization of such Issuer, as the case may be, as of a recent date (or
certifying that such certificate of incorporation or other formation document
remains unchanged from the relevant document certified on the date of the Third
Amendment), (c) that attached thereto is a true, accurate and complete copy of
the by-laws, operating agreement or other organizational document of such
Issuer, as the case may be, which were duly adopted and are in effect as of the
Effective Date and have been in effect immediately prior to and at all times
since the adoption of the resolutions referred to in clause (d), below (or
certifying that such by-laws, operating agreement or other organization document
remains unchanged from the relevant document certified on the date of the Third
Amendment), (d) that attached thereto is a true, accurate and complete copy of
the resolutions of the board of directors or other managing body of such Issuer,
as the case may be, duly adopted at a meeting or by unanimous written consent of
such board of directors or other managing body, authorizing the execution,
delivery and performance of the Transaction Documents to which such Issuer, as
the case may be, is a party, and that such resolutions have not been amended,
modified, revoked or rescinded,

--------------------------------------------------------------------------------

are in full force and effect and are the only resolutions of the shareholders,
partners or members of such Issuer, as the case may be, or of such board of
directors or other managing body or any committee thereof relating to the
subject matter thereof (or certifying that resolutions of the Issuers remain
unchanged from the relevant document certified on the date of the Third
Amendment), and (e) that no dissolution or liquidation proceedings as to such
Issuer have been commenced or are contemplated; provided however, that the
Officers’ Certificate delivered to the Bank Agent and Bank in a form
satisfactory the Holders shall satisfy this condition;  

(iv)a certificate of corporate or other type of entity and tax good standing for
each Issuer and each of its Subsidiaries from the Secretary of State or other
appropriate governmental official of the jurisdiction of organization of such
Issuer or such Subsidiary and of each jurisdiction in which such Issuer or such
Subsidiary is required to be qualified to transact business as a foreign
organization, in each case dated as of a recent date; provided however, that the
Officers’ Certificate delivered to the Bank Agent and Bank in containing such
good standing certificate shall satisfy this condition; and

(v)an Officer’s Certificate certifying, after giving effect to the amendments
contemplated hereby and the amendment to the Credit Agreement referenced in
Section 4.1(ii) above, as to the matters set forth in Section 1 hereof.

4.2Fees and Expenses.  The Issuers shall have paid the reasonable fees, charges
and disbursements of Taft Stettinius & Hollister LLP, special counsel to the
Purchasers, incurred in connection with this letter agreement.

4.3Proceedings.  All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter and all documents
incident thereto shall be satisfactory to each Holder  and its counsel, and each
such Holder shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

SECTION 5.Reference to and Effect on Note Agreement; Ratification of Transaction
Documents.  Upon the effectiveness of the amendments in Section 1 of this
letter, each reference to the Note Agreement in any other document, instrument
or agreement shall mean and be a reference to the Note Agreement as modified by
this letter.  Except as specifically set forth in Section 1, the Note Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.  Except as expressly amended hereby, each of the Note Agreement
and the other Transaction Documents are hereby ratified and confirmed in all
respects and shall continue in full force and effect. Except as specifically
stated in this letter, the execution, delivery and effectiveness of this letter
shall not (a) amend the Note Agreement or any Note, (b) operate as a waiver of
any right, power or remedy of any holder of the Notes, or (c) constitute a
waiver of, or consent to any departure from, any provision of the Note Agreement
or any Note at any time.  The execution, delivery and effectiveness of this
letter shall not be construed as a course of dealing or other implication that
any holder of the Notes has agreed to or is prepared to grant any consents or
agree to any waiver to the Note Agreement in the future, whether or not under
similar circumstances.



--------------------------------------------------------------------------------

SECTION 6.Release. Each of the Issuers hereby absolutely and unconditionally
releases and forever discharges each Purchaser, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, counterclaims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Issuers has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this letter, whether such claims,
counterclaims, demands or causes of action are matured or unmatured or known or
unknown.



SECTION 7.Expenses. Each Issuer hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by any holder of the Notes, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by any holder of the Notes in connection with this letter agreement or
the transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby.  The obligations of the Issuers under this
Section 7 shall survive transfer by any holder of any Note and payment of any
Note.

SECTION 8.Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

SECTION 9.  Counterparts; Section Titles.  This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this letter. The section titles contained in
this letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

(Signature Page Follows)





--------------------------------------------------------------------------------

Very truly yours,

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA





By: /s/Anna Sabiston

Second Vice President





PRUCO LIFE INSURANCE COMPANY







By: /s/Anna Sabiston

Assistant Vice President





PRUDENTIAL RETIREMENT
GUARANTEED COST BUSINESS
TRUST



By:Prudential Retirement Insurance and Annuity Company, as Grantor

By:PGIM, Inc., as Investment Manager





By: /s/Anna Sabiston

Vice President



PAR U HARTFORD LIFE INSURANCE

COMFORT TRUST



By:

Prudential Arizona Reinsurance Universal Company, as Grantor



By:

PGIM, Inc., as Investment Manager





By: /s/Anna Sabiston

Name: Ann Sabiston

Title: Vice President









--------------------------------------------------------------------------------

The foregoing letter is
hereby accepted as of the
date first above written.



WINMARK CORPORATION



By: /s/Anthony D. Ishaug
  Name: Anthony D. Ishaug
  Title: Executive Vice President and Chief Financial Officer

WIRTH BUSINESS CREDIT, INC.



By: /s/Anthony D. Ishaug
  Name: Anthony D. Ishaug
  Title: Chief Financial Officer and Treasurer

WINMARK CAPITAL CORPORATION



By: /s/Anthony D. Ishaug
  Name: Anthony D. Ishaug
  Title: Chief Financial Officer and Treasurer

GROW BIZ GAMES, INC.



By: /s/Anthony D. Ishaug
  Name: Anthony D. Ishaug
  Title: Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------